This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2   HORST APFEL and LILO APFEL,
 3   CO-TRUSTEES OF THE HORST
 4   AND LILO APFEL QUALIFIED
 5   DOMESTIC REVOCABLE TRUST
 6   U/T/A/D 12-21-12,

 7          Petitioners-Appellees,

 8 v.                                                     NO. 34,917

 9 DAKOTA M. BLAIR,

10          Respondent-Appellant.

11 APPEAL FROM THE DISTRICT COURT OF SANTA FE COUNTY
12 Raymond Z. Ortiz, District Judge

13 Sommer Karnes & Associates LLP
14 Karl H. Sommers
15 Santa Fe, NM

16 for Appellees

17 Dakota M. Blair
18 Santa Fe, NM

19 Pro Se Appellant

20                                 MEMORANDUM OPINION

21 ZAMORA, Judge.
1   {1}   Summary affirmance was proposed for the reasons stated in the notice of

2 proposed summary disposition. No memorandum opposing summary affirmance has

3 been filed and the time for doing so has expired. DISMISSED.

4   {2}   IT IS SO ORDERED.


5                                            _______________________________
6                                            M. MONICA ZAMORA, Judge


7 WE CONCUR:


8 _________________________________
9 MICHAEL D. BUSTAMANTE, Judge


10 _________________________________
11 JONATHAN B. SUTIN, Judge